Citation Nr: 1815528	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-15 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disorder (COPD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel

INTRODUCTION

The Veteran served on active duty, as reflected on DD 214 or similar documents, from July 1947 to September 1947, from July 1948 to July 1949 and from November 1950 to December 1951 (the corresponding DD 214 noted however approximately 3 and a half years of net service).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran testified at a February 2018 Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

COPD is attributable to the Veteran's active service.


CONCLUSION OF LAW

COPD was incurred in active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has, essentially, contended that his current COPD, which the record variously reflects a diagnosis of, is related to his active service, to include his exposure to substances (to include smoke, gases and fumes) from firing tanks during his service in Korea.

Generally, in order to establish direct service connection, three elements must be established: a current disability, an in-service event and a nexus between the current disability and the in-service event.  In addition, 38 C.F.R. § 3.303(d) (2017) states "Postservice initial diagnosis of disease.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service."  

With respect to the Veteran's contentions, he has reported that during his active service in Korea he was exposed to substances from firing tanks.  At the February 2018 Board hearing, the Veteran reported serving in Korea in a tank company for over nine months (seven of them being "on the front lines").  He reported that the tank fired its guns and that there was no ventilation in the tank (an M4).  The Veteran previously had provided statements with similar information, to include in September 2017 where he stated that he "was in a tank for two years firing 75 millimeter cannon from the tank with no ventilation system".  In an April 2014 statement, the Veteran stated that "I feel the smoke and fumes from the guns fired on the tanks caused my COPD" and that in Korea "[w]hile in combat when we fired the tank guns the smoke came back into the compartment; there was no ventilation whatsoever.  We fired over 100 rounds a day for 9 month; that's a lot of gun smoke fumes."  In an August 2012 statement, he referenced in Korea that "we fired about 100 round a day" and that "we had no...masks for gun smoke."  

The Veteran's DD 214 documenting a period of service from November 1950 to December 1951 listed the Veteran's most significant duty assignment as being in a tank company in an infantry regiment and division.  Also noted was over 9 months of foreign service and that the Veteran was awarded the Korean Service Medal with 2 Bronze Service Stars and the Combat Infantryman Badge.  The Board notes that 38 U.S.C. § 1154(b) (2012) states that:

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, [VA] shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service.

In light of 38 U.S.C. § 1154(b) and the Veteran's combat service in Korea (as indicated by the awards on the DD 214 referenced above), the Board will accept the Veteran's lay statements in regards to his exposure to substances from firing tanks during his active service in Korea.  As this demonstrated an in-service event and other evidence indicated the presence of a current disability of COPD, the remaining issue is whether a nexus exists between the Veteran's COPD and his in-service exposure to substances from firing tanks.

The Veteran has provided additional statements containing information relevant to the issue of nexus.  First, he reported that he smoked cigarettes in service, but that he stopped shortly thereafter.  In this regard, in an April 2014 statement the Veteran stated that "[w]hile in the military I did smoke just a little bit...I smoked perhaps a pack a day.  After discharge from the military, I stopped within 6 months and never smoked again."

Second, he reported that, essentially, his post-service work did not involve exposure to any potentially harmful environmental substances.  In this regard, in his April 2014 statement he referenced post service employment as a beer truck driver and a police officer and stated that "I was not exposed to any other type of substance that could have caused my COPD."

Third, the he reported that he experienced respiratory symptoms shortly after service and to being variously treated for such.  In this regard, at the February 2018 Board hearing he stated that he started to experienced breathing problems "[r]ight after I got out of Korea" in 1952.  The August 2012 Respiratory Conditions Disability Benefits Questionnaire (DBQ) noted that the Veteran reporting "having chronic respiratory symptoms ([shortness of breath and] cough with expectoration) for the last 40 years and was diagnosed having COPD about 30 years ago."  In his April 2014 statement, he referenced being treated by a Dr. Y. "from the late 1950's to the early 1960's," that "[i]n the 1960's I had breathing tests at St. John Hospital" and that "[i]n the 1990's I had a breathing test done...they said I should be on oxygen, but I did not want to at that time."  The Board notes that of record is an August 2012 VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)) that listed treatment for COPD, to include at St. John Hospital.  The record does not appear to reflect that the any attempt to obtain records from the providers identified on this form was undertaken by VA. An April 2007 VA primary care screening shows a report of emphysema.   

As to the issue of nexus, multiple medical opinions are of record addressing such.  Following VA examination in August 2012, Dr. S.R. providing an opinion that:

It is my opinion that Veteran's current COPD is less likely as not related to or caused by his exposure to gases and fumes as a tank operator in service.  There are no documentation of COPD or its symptoms in active service or in imme[]diate years after Veteran left the active service.  Veteran's [pulmonary function test] in 9/2009 revealed only mild obstructive disease and it should be moderate to severe if Veteran's COPD onset was in 1950s.

Also of record is a May 2012 opinion from Dr. S.M., who noted that they had been the Veteran's primary care physician since 2004 and that he had COPD.  The opinion stated that the Veteran:
	
has a short and non-significant history of smoking while in service, but not since and he is a retired police officer.  He tells me that he had a significant exposure to gases and fumes while in the military service and that is the only significant environmental exposure that he can remember.

Numerous studies indicate that environmental exposure to particulate matter, dust, gases, fumes or organic antigens may be a risk factor for COPD.  Reviewing patient's history does not show any other significant risk factor for COPD.  Per his history, the major contributor was gun-powder fumes and it is very possible that this has contributed to his current COPD situation.
I feel very comfortable making the clinical decision that exposures in the military service contributed to his current medical problem.

In addition, a September 2017 opinion is of record from Dr. G.S., who noted that they had been the Veteran's primary care physician since March 2017 (when Dr. S.M. retired).  The opinion provided was largely duplicative of Dr. S.M.'s opinion.  Dr. G.S.'s opinion, however, stated that "[p]er his history, the major contributor was gun-powder fumes and it is as likely as not that the environmental exposure in service caused COPD."  He also added the statement "I feel very comfortable making the clinical decision that exposures in the military service contributed to his current medical problem."

In review of the medical opinions outlined above, there is positive evidence in favor of the Veteran's claim and negative evidence against such claim.  The above opinions were all provided by doctors and included rationales in support of the conclusions offered.

On one hand, Dr. S.R. provided a negative nexus opinion.  The provided rationale referenced that the "[t]here are no documentation of COPD or its symptoms...in imme[]diate years after Veteran left the active service."  As noted, however, the Veteran has reported that he experienced respiratory symptoms shortly after service and to being variously treated for such.  In addition, while Dr. S.R.'s rationale referenced that the "Veteran's [pulmonary function test] in 9/2009 revealed only mild obstructive disease and it should be moderate to severe if Veteran's COPD onset was in 1950s," the examiner did not offer an explanation for the significance of the current severity of COPD in relation to its onset and etiology.  

On the other hand, Dr. S.M. and Dr. G.S. provided positive nexus opinions.  Their provided rationales were, essentially, that environmental exposure to certain substances may be risk factors for COPD and that the Veteran's only significant environmental exposure was to gases and fumes while in service.  In contrast to Dr. S.R.'s opinion, these opinions did not discuss the current severity of COPD in relation to its onset and etiology.  

38 U.S.C. § 5107 (2012) provides that "[w]hen there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, [VA] shall give the benefit of the doubt to the claimant" and 38 C.F.R. § 3.102 (2017) provides that "[w]hen after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin...such doubt will be resolved in favor of the claimant."  The Board has given consideration to both the positive and negative medical opinions and finds the overall evidence to be at least in relative equipoise (approximately balanced) as to the question of whether the Veteran's COPD is related to his active service and his exposure to substances from firing tanks.  Resolving reasonable doubt in the Veteran's favor, the Board finds that COPD is related to the Veteran's active service and accordingly concludes that COPD was incurred in active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  As such, the Veteran's claim is granted.


ORDER

Entitlement to service connection for COPD is granted.



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


